     Case 3:20-cv-00163-DPM-JJV Document 14 Filed 12/07/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

STEVEN R. HASTINGS
ADC #171672                                                  PLAINTIFF

v.                      No. 3:20-cv-163-DPM

MARJORIE HALL,
Health Services Administrator,
North Central Unit, et al.                               DEFENDANTS

                                ORDER
     Unopposed partial recommendation, Doc. 9, adopted.            FED.   R.
Crv. P. 72(b) (1983 addition to advisory committee notes) . Hastings's
claims against Steven Kozmur, Rick Gillespie, and Tillman Treat are
dismissed without prejudice.
     So Ordered.



                                  D .P. Marshall (r.
                                  United States District Judge
